Title: Editorial Note on Franklin’s Accounts, 1782
From: 
To: 


One new account begins during the period covered by this volume.
XXXI. Jacques Finck’s Accounts of Household Expenditures, January 15, 1783–February 1, 1784: University of Pennsylvania Library, 81 pages. Jacques Finck, the new maître d’hôtel, remained in the Passy household until Franklin left France. He submitted two statements each month: an itemized list of groceries and household supplies, and a list of miscellaneous expenses. The collection described here is complete for Finck’s first year. Thereafter, the only surviving statements are for early 1785 and will be discussed in the appropriate volume.
Finck’s initial contract, published below [before Jan. 1], specified that he would assume the duty of paying the household servants and the tradesmen who provided services. This was a departure from previous practice and, as Finck did not submit their invoices to Franklin, we no longer have records of most of these individuals’ names. During the last two weeks of January he paid a water carrier, baker, butcher, laundress, wood merchant (who also split and stacked), blacksmith, and milkman. He had the knives sharpened and the coffeemakers repaired. He purchased new brooms, chamber pots, English candle snuffers, and a polished iron chandelier. The new kitchenware included a waffle iron, four glazed soufflé dishes, 31 molds “tres necessere pour faire la patiserie,” and a small copper casserole for his office. The gardener’s wife provided four days’ housework, and a porteur was paid for assistance in moving.
We offer here a summary of entries from previously described accounts that have not found a place elsewhere in our annotation but that provide insights into Franklin’s private and public life.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) reveals a variety of personal and household transactions. In August and September Franklin loaned a total of 3,000 l.t. to Benjamin Vaughan. Vaughan repaid the full amount through Jonathan Williams, Jr.’s account on November 19. Duchemin, the outgoing maître d’hôtel, received monthly payments up through January 16. Mlle Chaumont is paid for unspecified services. The tailor Angenend submitted a bill on October 22 for 968 l.t. 5 s. 6 d. On December 31 Franklin reinvested a dividend from the Caisse d’escompte by purchasing an additional share.
Account XXV (Account of Postage and Errands, XXXII, 3). During the period covered by this volume, L’Air de Lamotte kept these records and dispensed the small daily sums; he was reimbursed monthly by Grand from the public account. Apart from the packages and letters for Franklin, there is occasional postage paid for Jay, Barclay, Martha Laurens (in September), Jonathan Williams, Jr. (during his visit to Passy in November), and “Mr. Fox” (on December 28). Jean-Nicolas Bonnefoÿ, the gardener, ran errands to Paris and Versailles; the annual subscription to the Courier de l’Europe was renewed; and shears for cutting paper were purchased on October 25. Two books purchased by Temple for the office were delivered. An invoice from bookseller Nyon aîné indicates their titles as “Droit de la Guerre” in two volumes and “Droit naturelle de Wolfe” in three volumes.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4), notes an October payment for paper furnished by Cabaret for Franklin’s office. Henry Laurens received 20,000 l.t. on December 20, on Franklin’s order. A courier from Lorient was paid 240 l.t. on December 3, and L’Air de Lamotte was reimbursed 288 l.t. on December 28 for advancing expenses to a courier going to Lorient.
Account XXX (Franklin’s Account with Congress, XXXVI, 3) records Franklin’s payment of annual gratuities to the “ministers servants & others at Versailles.” On Jan. 15 he advanced “to a poor sailor of the Bonhomme Richard” 10 l.t. 16 s.
